Citation Nr: 0115399	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  98-07 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on verified active duty from February 1951 
to February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  
In a May 1997 decision, the RO determined that no new and 
material evidence had been submitted to reopen the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  The veteran appealed this decision in February 
1998, indicating that he disagreed with the denial of service 
connection for hearing loss, which the Board construes as 
meaning that he disagreed with the denial of service 
connection for both hearing loss and tinnitus.  

In a September 1999 rating decision, the RO also denied the 
veteran's application for service connection for PTSD.  This 
issue is addressed in the remand section.

In a statement received in November 2000, the veteran raised 
the issue of entitlement to service connection for heart 
disease secondary to PTSD.  As VA has not adjudicated this 
claim, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  An unappealed November 1968 RO decision denied service 
connection for hearing loss.

2.  Evidence added to the record since the November 1989 RO 
decision is of sufficient significance that it must be 
considered in order to decide fairly the merits of the 
veteran's claim for service connection for hearing loss.
3.  An unappealed January 1989 RO decision denied service 
connection for ringing in the ears (tinnitus).

4.  Evidence added to the record since the January 1989 RO 
decision is of sufficient significance that it must be 
considered in order to decide fairly the merits of the 
veteran's claim for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The RO's unappealed November 1968 decision, denying a 
claim for service connection for hearing loss, became final.  
38 U.S.C.A. §§ 5108, 7105(b) (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 20.1103 (2000).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
hearing loss.  38 U.S.C.A. § 5108  (West 1991); Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. § 3.156 (2000).

3.  The RO's unappealed January 1989 decision, denying a 
claim for service connection for ringing in the ears 
(tinnitus), became final.  38 U.S.C.A. §§ 5108, 7105(b) (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
20.1103 (2000).

4.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
tinnitus.  38 U.S.C.A. § 5108  (West 1991); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following the May 1997 and September 1999 rating decision, 
the provisions of 38 U.S.C.A. § 5107 were substantially 
revised.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Generally, when 
the laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board finds 
that, as the revised version of 38 U.S.C.A. § 5107 eliminates 
the "well-grounded claim" requirement, this revision is 
more favorable to the claimant than the former provisions of 
38 U.S.C.A. § 5107 (West 1991) and is, therefore, applicable 
under Karnas.  Besides essentially eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it also modified the circumstances under 
which VA's duty to assist a claimant applies, and how that 
duty is to be discharged.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  The Board notes that the 
provisions of the VCAA do not require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108.  
See id.  

New and Material Claims

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for 
hearing loss and tinnitus.  The requirement of submitting new 
and material evidence to reopen a claim is a material legal 
issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 138, 1383-84 (Fed. Cir. 1996).

The Board notes that the RO first denied a claim for 
entitlement to service connection for hearing loss in a 
November 1968 rating decision, indicating that the evidence 
was insufficient to show the incurrence of a hearing loss 
during service. By a letter dated December 3, 1968, the 
veteran received written notification of this action and was 
advised of his appellate rights, but no appeal was initiated 
within one year of the notification.  By a January 1989 
rating decision, the RO first denied a claim for entitlement 
to service connection for ringing in the ears (tinnitus), 
finding that his one in-service treatment did show evidence 
of continuity of symptoms from time of discharge.  The 
veteran was notified of the decision and was advised of his 
appellate rights the following month, but no appeal was 
initiated within one year of the notification.  In February 
1997, the veteran filed to reopen his service-connection 
claims for hearing loss and tinnitus.  In a May 1997 rating 
decision, the subject of this appeal, the RO determined that 
no new and material evidence had been received on either 
issue to warrant reopening the claims.  That decision noted 
that there was no medical evidence to establish that hearing 
loss was incurred in or aggravated by service and that the 
veteran's in-service tinnitus was considered treated and 
resolved leaving no residuals.  

Since the veteran did not perfect an appeal of the November 
1968 and January 1989 RO decisions, they became final and are 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2000).

The Board finds that in this case the veteran and his 
representative were advised by VA of the information required 
to reopen the claims and the Board may proceed with appellate 
review.  In this regard, the Board notes that the RO, in a 
March 1998 statement of the case and March and September 1999 
supplemental statements of the case, explained that evidence 
to reopen the veteran's service-connection claims would show 
that his disorders were incurred in or aggravated by service.  
Moreover, in light of the Board's action reopening these 
claims, there has been no prejudice to the veteran nor has 
his procedural rights been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has been received to reopen the veteran's 
claim for service connection for hearing loss and tinnitus.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).

At the time of the RO's November 1968 and January 1989 
decisions, the evidence of record included: the veteran's 
service medical records, which included treatment for 
tinnitus; an April 1961 audiogram done for a pre-employment 
physical examination showing ability to hear ordinary 
conversation at six feet but difficulty hearing whispered 
voices; and the veteran's statements, indicating that he was 
subjected to significant noise exposure when assigned to 
field artillery and a 155-mm Howitzer in Korea and at Ft. 
Sill, which caused hearing loss and tinnitus, and that the 
Ford Motor Company did not hire him in October 1954 because 
of his hearing loss.

Since the RO's January 1989 decision, the evidence of record 
includes lay statements from acquaintances and relatives that 
the veteran's hearing was worse after his discharge; a 
February 1997 statement from Tru Ear Hearing Laboratory 
noting that the veteran had moderate to severe hearing loss 
in the high frequency, mild to moderate hearing loss in the 
medium frequency and mild hearing loss in the low frequency; 
a transcript of the veteran's and his wife's testimony at a 
February 1999 RO hearing, which indicated that the veteran 
was exposed to acoustic trauma being assigned to an artillery 
battery and that he had had no civilian occupation that 
exposed him to such trauma; a December 1983 VA audiology 
consult report showing complaints of reduced hearing and 
constant tinnitus for 30 years with a significant history of 
exposure to military noise exposure (artillery) and an 
impression of high frequency sensorial hearing loss; a 
September 1997 VA outpatient report showing treatment for 
complaints of hearing loss and tinnitus; a November 1998 
audiological evaluation showing a signature audiogram of a 
noise induced hearing loss and complaints of constant 
tinnitus; an August 1999 statement from Hear First Hearing 
Center opining that the veteran's hearing loss was noise 
induced; a November 2000 VA outpatient report showing a 
history of hearing loss and tinnitus; and various statements 
from the veteran and his representative.

Under the circumstances, the Board believes the presence of 
several statements and records appearing to link the 
veteran's hearing loss and tinnitus to exposure to acoustic 
trauma in service is so significant that they must be 
considered in order to decide fairly the merits of the 
veteran's claims.  As such they constitute new and material 
evidence sufficient to reopen the veteran's claims for 
service connection for hearing loss and tinnitus.  However, 
the Board further finds that additional information, as 
discussed in the remand portion of this opinion below, is 
necessary to determine whether the veteran is entitled to 
service connection.

Based on the new and material evidence submitted, the Board 
finds that the veteran's claims for service connection for 
hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  



ORDER

New and material evidence sufficient to reopen the claims for 
service connection for hearing loss and tinnitus has been 
submitted and the claims are reopened; the appeal is allowed 
to this extent only and is subject to further action as 
discussed below.


REMAND

Service Connection Claims

Hearing Loss and Tinnitus

New and material evidence having been submitted to reopen the 
claims for service connection for hearing loss and tinnitus, 
the claims are REMANDED for de novo review.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain chronic 
disabilities, such as organic diseases of the nervous system, 
including tinnitus and sensorineural hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that it is not required that hearing loss 
disability be shown during service.  The United States Court 
of Appeals for Veterans Claims (Court) has held, "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirement for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  In that case, the Court 
agreed with the Secretary's suggestion that service 
connection may be established if the record shows acoustic 
trauma due to noise exposure in service, audiometric test 
results show an upward trend in auditory thresholds, post-
service audiometric testing establishes current hearing loss 
constituting a disability under 38 C.F.R. § 3.385, and 
competent evidence relates current hearing loss disability to 
active service.  Id., at 159-160. 

The Board further notes that the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The treatment records, medical examination(s) and 
etiology opinions requested below are in part to comply with 
this provision. 

In this case, the veteran essentially contends that he was 
exposed to acoustic trauma during service and that his 
current hearing loss and tinnitus are related to that noise 
exposure.  

In this regard, the Board notes the multiple lay statements 
from the veteran's relatives and acquaintances, indicating 
that the veteran had hearing problems after his discharge and 
the veteran's testimony that Ford Motor Company did not hire 
him for a job because of his hearing loss and the City of 
Dallas notation that he had hearing loss as indicated on a 
1961 pre-employment physical examination report.  The Board 
also observes that there are private (April 1961, July 1996, 
and March 1999) and VA (December 1983, September 1997 and 
November 1998) audiological records showing diagnoses and 
treatment for hearing loss and tinnitus due to noise exposure 
and that the veteran has not been afforded a medical 
examination in connection with his claims.  An August 1999 
statement from the Heart First Hearing Center opines that the 
veteran's hearing loss is noise induced from the 13 months 
spent in Korea.  In view of the foregoing, in order to give 
the veteran every consideration with respect to the present 
appeal and to ensure compliance with VCAA, it is the Board's 
opinion that more medical evidence is needed to determine 
whether the veteran's hearing loss and tinnitus are related 
to service or was due, in whole or in part, to acoustic 
trauma sustained while in service.  

PTSD

In September 1999, the veteran filed a claim for service 
connection for PTSD.  In a rating decision the same month, 
the RO denied service connection for PTSD, noting that the 
veteran had not received any combat awards or decorations for 
his time in service and that there was no medical evidence 
giving a diagnosis of PTSD.

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The veteran's service medical records are negative for 
treatment or diagnosis of PTSD.  His DD-214 indicates that he 
was assigned to field artillery and that he served in Korea.  
The DD-214 also indicates that the veteran was awarded the 
United Nations Service Medal, the Korean Service Medal with 
three Bronze service stars and the National Defense Service 
Medal.  A January 1997 statement from his brother indicated 
that he had visited the veteran on a 3-day pass at Heart 
Break Ridge; that the veteran was ordered to fire at a convoy 
moving towards the front; that the veteran's company was 
knocked out by the enemy; and that the captain and a lot of 
men were killed but the veteran survived.  A January 1997 
buddy statement from B. R. P. indicated that they were both 
sent to Korea in 1951 and that the veteran was attached to 
the 25th Division of the 90th Field Artillery for 13 months.  
At his February 1999 hearing, the veteran testified that he 
was an ammunition specialist and that he was put in the 155 
Howitzers fusing ammo and firing as a gunner and that he 
became the section chief.  In an April 2001 response to a 
March 2001 RO letter requesting stressor information, the 
veteran gave names and dates of his captain and buddies who 
were killed while serving with him in Korea and attached 
recent VA records showing diagnosis of and treatment for 
PTSD, including completion of a 6-week PTSD program at the 
Oklahoma City VA Medical Center (VAMC).

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence, which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Cohen v. 
Brown, 10 Vet. App. 128, 138-50 (1997); 38 C.F.R. 
§ 3.304(f).  

Given the foregoing, the evidence does not currently show 
that the veteran received any commendations or awards for 
participation in combat with the enemy, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation; 
however, it appears that the veteran did participate in 
combat but this has not been confirmed by his service 
personnel records. 

The Board also notes that VAMC medical personnel have 
diagnosed and treated the veteran for PTSD.  This evidence is 
sufficient to show that the veteran may have PTSD and further 
development of the evidence is warranted.  At this stage the 
Board must assume that any diagnosis of PTSD was made based 
on the veteran's statements about his tour of duty in Korea.  
The veteran has provided an approximate time and location of 
the alleged stressors.  However, the reported stressors have 
not been adequately verified by objective evidence.  The 
record shows that, one day before certifying the appeal to 
the Board for appellate review, the RO requested the 
veteran's stressor information, including a description of 
any stressful incidents and corroborating information, i.e., 
names and other identifying information concerning other 
individuals involved.  A review of the record fails to show 
that the RO ever requested the veteran's service personnel 
records to adjudicate his PTSD claim.  Nor has information 
been requested or obtained from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) that may 
corroborate the veteran's alleged stressors.

If the RO determines that any stressors are verified, the 
veteran should be afforded a complete psychological 
evaluation, to include all indicated testing, such as the 
Mississippi Scale for Combat Related Post-Traumatic Stress 
Disorders, as well as a psychiatric examination by a 
psychiatrist, to determine whether the veteran has PTSD, and, 
if so, whether such PTSD is related to a verified in-service 
stressor.

The RO should also determine if any additional VA or non-VA 
treatment records are available, as the duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  See 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Without obtaining and reviewing pertinent treatment records, 
the Board cannot be sure that such records might not aid in 
the establishment of entitlement to service connection.  On 
remand, the RO should secure any relevant medical records 
that may be available.  See 38 U.S.C. § 5103A(c); see also 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Ivey v. Derwinski, 
2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

Finally, in May 2000, the RO received a response from the 
veteran indicating that instead of a Travel Board hearing he 
wanted a Board hearing in Washington, D.C.  By letter dated 
June 30, 2000, the veteran's representative indicated that 
the veteran still wanted a BVA hearing, but by 
videoconference from Muskogee.  It was specifically noted 
that the veteran did not want a hearing in Washington, D.C. 
and that the veteran thought he had requested a 
videoconference hearing at the RO.  In a February 2001 
letter, the veteran's representative reiterated the veteran's 
request for a videoconference hearing.  The claims file does 
not reflect that the veteran has yet been afforded such a 
hearing.  38 U.S.C.A. § 7107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 20.700, 20.702 (2000).  The Board notes that, as 
the veteran merely requested a change in the location and 
presentation mode of the hearing, 38 C.F.R. § 20.1304 does 
not apply to his request. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for a psychiatric disorder and 
his hearing loss and tinnitus.  After 
obtaining any necessary authorization(s) 
from the veteran, the RO should attempt 
to secure copies of all identified 
records not already in the claims file 
and associate them with the record.  38 
C.F.R. § 3.159 (2000).

2.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

3.  The RO should obtain a copy of the 
veteran's service personnel records and 
review the file and prepare a summary of 
all claimed stressors.  The RO's 
attention is directed, in part, to the 
veteran's April 2001 response to the RO's 
request for stressor information.  The RO 
should provide as much detail as possible 
(for example, times and units assigned to 
while in Korea). This summary and a copy 
of the veteran's DD-214 and all 
associated service documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors. 

4.  Following the receipt of a response 
from USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressors which it has determined is 
established by the record.  If additional 
development is indicated it should be 
undertaken.  Following this, if no 
stressor is verified, the RO should so 
state in its report.  This report is then 
to be added to the claims file.

5.  If, and only if, one or more 
stressors have been verified, the RO 
should schedule the veteran for an 
examination by a VA psychiatrist to 
determine whether the veteran has PTSD as 
the result of service.  The claims file 
and this REMAND must be made available 
to, and be reviewed by, the examiner in 
its entirety prior to the examination, 
and the examiner should so indicate in 
the report that the claims file was 
reviewed.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed, to include psychological 
testing including PTSD sub scales.  If 
the veteran is found to have PTSD, the 
examiner should indicate whether the 
veteran's PTSD is related to any claimed, 
verified in-service stressor(s).  The RO 
must provide the examiner with a summary 
of the claimed, verified stressor(s), and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the PTSD.  Such report must include a 
complete rationale for all opinions 
expressed. 

6.  The RO should schedule the veteran 
for a comprehensive VA audiological/ear 
disease examination to assess the nature 
and etiology of his hearing loss and 
tinnitus.  The claims file and this 
REMAND must be made available to, and be 
reviewed by, the examiner in its entirety 
prior to the examination, and the 
examiner should so indicate in the report 
that the claims file was reviewed.  The 
examiner should particularly review, and 
comment on any service medical records 
pertaining to complaints of tinnitus.  
All tests and studies deemed necessary 
should be accomplished, and all findings 
should be reported.  After reviewing the 
claims file and examining the veteran, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that the veteran's current hearing loss 
and/or tinnitus began during service or 
was the result of acoustic trauma 
sustained in service.  The examiner 
should clearly outline the rationale for 
any opinion expressed.

7.  After completion of the above, the RO 
should review the expanded record, 
including the additional evidence 
received in April 2001 after the appeal 
was certified to the Board, and 
readjudicate the claims for service 
connection for PTSD, hearing loss and 
tinnitus.  If the benefits sought are not 
granted in full, the veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  

8.  The RO should undertake all necessary 
action to properly schedule the veteran 
for a hearing before a Member of the 
Board via videoconference techniques at 
the RO in Muskogee, as the veteran 
requested.  The veteran and his 
representative should be notified in 
writing of the date, time and location of 
the hearing.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review. 

The purpose of this remand is to comply with the veteran's 
request for a BVA hearing at the local RO, via 
videoconference techniques, to ensure compliance with 
applicable VA regulations and to afford the veteran due 
process of law.  The veteran and his representative are free 
to submit additional evidence and argument in support of his 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



